Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Rodgers petitions for a writ of mandamus, alleging that the district court has unduly delayed in processing his 42 U.S.C. § 1983 (2006) civil rights action and in adjudicating his motion for injunctive relief. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has both denied the motion for a preliminary injunction and dismissed Rodgers’ complaint. Accordingly, because the district court has recently decided Rodgers’ case, the mandamus petition, as amended, is moot, and we deny it on that basis. We grant Rodgers’ request for leave to file an out-of-time supplement to his mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.